This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On March 29, 1994, the record was filed in the Supreme Court. On November 23, 1994, this court granted appellant’s request for extension of time to file a merit brief and appellant’s merit brief was due December 23, 1994. On December 23, 1994, this court granted appellant’s second request for extension of time to file merit brief and appellant’s merit brief was due January 3, 1995. It appears from the records of this court that appellant has not filed a merit brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective January 9, 1995.